IN THE COMMONWEALTH COURT OF PENNSYLVANIA


S.A., a minor, by her father                 :
H.O.                                         :
                                             :   No. 1590 C.D. 2016
               v.                            :
                                             :   Argued: April 4, 2017
Pittsburgh Public School District,           :
                   Appellant                 :



BEFORE:        HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge


OPINION BY
JUDGE McCULLOUGH                                                FILED: May 1, 2017


                 Pittsburgh Public School District (District) appeals from the August 29,
2016 order of the Court of Common Pleas of Allegheny County (trial court) granting
the appeal of S.A. and reversing the decision of the Board of Directors for the District
(Board) to expel her from school for a period of one year. The discrete issue
presented on appeal is whether a sharpened pencil constitutes a “weapon” as that term
is defined by Rule #6 of the District’s Code of Student Conduct (Rule #6). We
conclude that it does not and affirm. The basis for our decision is that a pencil is not
remotely comparable to the items expressly enumerated as a “weapon” in Rule #6,
namely a “knife, cutting instrument, cutting tool, explosive, mace, nunchaku, firearm,
shotgun, [or] rifle,”1 and therefore does not fit within the prohibitory class of objects.


      1
          Reproduced Record (R.R.) at 95a.
                                 Facts/Procedural History
              At the time of the incident in question, S.A. was a 14-year-old student in
the 10th grade at Barack Obama International Academy in Pittsburgh. On May 9,
2016, S.A. was sitting in class when a student threw a cap to a cologne bottle at her,
and S.A. retrieved the cap from the floor. The student who threw the cap was not the
owner of the cologne bottle. The student who owned the cologne bottle approached
S.A. and attempted to retrieve the cap, but S.A. refused to return it. After the student
repeated his requests that the cap be returned, S.A. stated that if he continued his
requests, she would stab him with her pencil. Thereafter, S.A. stabbed the student
multiple times in the neck with a sharpened pencil. The victim sustained injures to
the side and back of his neck, was treated by the school nurse (apparently with gauze
pad coverings), and left school for the day. The nurse stated that the injuries could
have been much worse if the pencil point had punctured one of the student’s arteries.
(R.R. at 34a, 42a, 63a, 72a-73a 138a-40a.)
              The School District charged S.A. with violating Rule #6, which is
modeled after and required by subsections 1317.2(a), (b), and (g) of the Public School
Code of 1949 (School Code).2 In pertinent part, Rule #6 provides:


       2
         Act of March 10, 1949, P.L. 30, as amended, added by Section 4 of the Act of June 30,
1995, P.L. 220, as amended, 24 P.S. §13-1317.2(a)-(b), (g). Subsections (a) and (b) provide:

              (a) Except as otherwise provided in this section, a school district or
              area vocational-technical school shall expel, for a period of not less
              than one year, any student who is determined to have brought onto or
              is in possession of a weapon on any school property, any school-
              sponsored activity or any public conveyance providing transportation
              to a school or school-sponsored activity.

                      (b) Every school district and area vocational-technical school
              shall develop a written policy regarding expulsions for possession of a
(Footnote continued on next page…)

                                                2
               6. WEAPONS AND DANGEROUS INSTRUMENTS:

               A student shall not possess, handle or transmit a weapon
               while on any school property, while at any school-
               sponsored or approved activity or while walking or being
               transported in any manner to or from a school or school-
               sponsored or approved activity.

               The term “weapon,” as used in this Code of Student
               Conduct shall include but shall not be limited to any knife,
               cutting instrument, cutting tool, explosive, mace, nunchaku,
               firearm, shotgun, rifle and any other tool, instrument or
               implement capable of inflicting serious bodily injury . . . .
(R.R. at 95a.)3 Rule #6 further states that a student who violates it will be expelled
for one year and vests the Superintendent with discretion to recommend a less severe
discipline on a case-by-case basis. Id.



(continued…)

               weapon as required under this section. Expulsions shall be conducted
               pursuant to all applicable regulations.

      24 P.S. §13-1317.2(a)-(b).      As noted below, subsection (g) sets forth a definition of
“weapon.”

       3
          Except for Rule #6’s inclusion of the terms “mace” and “explosives,” section 1317.2(g) of
the School Code contains a definition of weapon that is identical to the one in Rule #6: “As used in
this section, the term ‘weapon’ shall include, but not be limited to, any knife, cutting instrument,
cutting tool, nunchaku, firearm, shotgun, rifle and any other tool, instrument or implement capable
of inflicting serious bodily injury.” Act of March 10, 1949, P.L. 30, as amended, added by Section
4 of the Act of June 30, 1995, P.L. 220, as amended, 24 P.S. §13-1317.2(g).

       Considering the School Code as a whole, it appears that a school district’s written policy, at
a minimum, must duplicate the pertinent statutory language defining a “weapon,” and, if it does not,
then the School Code may be an independent basis upon which to expel the student. See generally
Picone v. Bangor Area School District, 936 A.2d 556 (Pa. Cmwlth. 2007).

(Footnote continued on next page…)

                                                 3
               Following an informal hearing held on May 17, 2016, the District sent
S.A. and her parent a notice of determination letter informing them that a formal
disciplinary hearing would be scheduled.               The Board subsequently appointed a
hearing officer who convened a hearing on May 26, 2016.
               At the hearing, the District presented evidence that the hearing officer
found established the facts set forth above. In turn, S.A. claimed that she was
instigated by the student attempting to retrieve the cap and that he touched her breasts
and buttocks during a scuffle. (See R.R. at 127a.) In the course of the hearing, a
mechanical error occurred and caused the recording device to stop recording and a
complete transcript of the hearing is not available.4
               On June 3, 2016, after considering the evidence, the hearing examiner
issued a recommendation, concluding that S.A. violated Rule #6 and expelling her for
a period of one year. At a meeting on June 22, 2016, the Board voted to expel S.A.
for one year and rejected her request for discipline that was less severe. S.A. then
filed an appeal to the trial court.
               In addressing the merits of S.A.’s appeal, the trial court did not receive
any additional evidence. By opinion and order dated August 29, 2016, the trial court
reversed the Board, concluding that S.A. did not violate Rule #6. The trial court
reasoned:


(continued…)

        In any event, for our analytical and dispositional purposes, there is no meaningful distinction
between the language in Rule #6 and section 1317.2(g) of the School Code and our reasoning and
result apply to each equally.

       4
         The parties do not suggest that this malfunction impedes our ability to conduct meaningful
appellate review of the issue presented.



                                                  4
               Inasmuch as the sole basis on which the District has
               proceeded is that of possession of a “weapon” . . . the Court
               is constrained to agree with counsel for S.A. that the
               District, rather than responding to the actual misbehavior,
               expelled the student for the possession of a weapon.
               Counsel for S.A. urges that . . . the principle of ejusdem
               generis [“of the same kind or class”] would preclude the
               result urged by the District. That principle states that an
               ambiguous word should be given a precise meaning that is
               consistent with the words around it. In this matter, the
               pertinent rule of conduct prohibits possession of a weapon
               and, by way of further precision, explains that the term
               weapon includes “any knife, cutting instrument, cutting
               tool, explosive, mace, nunchaku, firearm, shotgun, rifle and
               any other tool, instrument or implement capable of
               inflicting serious bodily injury.”

               Of course, an individual might deliberately utilize any
               object as an instrument of harm. Nonetheless, the scope of
               the rule cited by the District cannot reasonably be construed
               any more broadly than as a prohibition of possession by a
               student of weapons that are of the same kind as set forth in
               the list stated in the District’s rule. In fact, because that rule
               is careful to list not merely “any knife” but also cutting
               instruments and cutting tools and not merely any “firearm,”
               but also shotguns and rifles, it is apparent that the drafters
               of the rule were aware of the method by which to ensure a
               broadened scope of the prohibition of weapons. That there
               was an intent for that scope to encompass a pencil within
               the definition of weapons proscribed in [Rule #6] is not
               plausible and, certainly, would not have afforded notice to
               S.A. that possession of a pencil placed her at risk of
               expulsion.
(Trial court op. at 5.) This appeal ensued.5




       5
         Our scope of review is limited to determining whether the trial court abused its discretion,
committed an error of law, or violated constitutional rights. In re Appeal of JAD, 782 A.2d 1069,
1070 n.3 (Pa. Cmwlth. 2001).



                                                 5
                                Arguments on Appeal
             Before this Court, the District argues that the trial court misapplied the
language of Rule #6 to the facts of this case. According to the District, a sharpened
pencil, when used to stab and injure another student in the neck, qualifies as an
implement capable of inflicting serious bodily injury. The District further contends
that Rule #6 is not vague and that S.A. had sufficient notice that her conduct violated
the rule.
             In response, S.A. cites Picone v. Bangor Area School District, 936 A.2d
556 (Pa. Cmwlth. 2007), and asserts that Rule #6 governs the possession of certain
objects and that neither intent nor the manner in which the object is used is relevant.
S.A. also emphasizes the doctrine of ejusdem generis, pointing out that a pencil is not
a firearm or a similar instrument that possesses the characteristics of a traditional
weapon.
             Alternatively, S.A. requests a remand for the trial court to dispose of
issues that she raised but were not addressed by the trial court. S.A. also seeks a
remand in order to ensure that there is a complete factual record for the trial court to
address these arguments.

                                        Analysis
             Presently, the issue on appeal requires this Court to interpret the
definition of a “weapon” in Rule #6, which states that “[a] student shall not possess,
handle or transmit a weapon” on school premises or during school activities. (R.R. at
95a.) More precisely, we must determine whether a sharpened pencil falls within the
ambit of the following operative phrase: “The term ‘weapon’ . . . shall include but
shall not be limited to any knife, cutting instrument, cutting tool, explosive, mace,
nunchaku, firearm, shotgun, rifle and any other tool, instrument or implement capable
of inflicting serious bodily injury.” (R.R. at 95a.)

                                            6
               In interpreting language in the School Code that is nearly identical to
Rule #6,6 this Court, quoting a trial court’s analysis, observed:

               In reviewing the definition of “weapon” in the School Code,
               it is clear that the [General Assembly] listed several items
               that are traditionally considered to be weapons and that can
               inflict serious bodily harm when used in the manner
               intended (knife, cutting instrument, cutting tool, nanchaku,
               firearm, shotgun, and rifle). The [General Assembly] then
               included the term “capable” in the catch-all language “any
               other tool, instrument or implement capable of inflicting
               serious bodily injury,” suggesting the [General Assembly’s]
               intent to include not only “other” items designed to inflict
               serious bodily injury, but also “other” items, that even when
               used as intended, can inflict serious bodily injury.
Picone, 936 A.2d 562 (emphasis in original; citation omitted.)
               In Picone, the school district expelled a student for possession of an air
pellet gun after the student shot the pellet gun at his girlfriend and a plastic pellet
struck her on the thigh, causing a welt. This Court concluded that the pellet gun,
although not one of the expressly enumerated items in the statute, was nonetheless a
weapon because it was an instrument “capable of inflicting serious injury to an eye.”
Id. (emphasis added.)      Critically, in arriving at this holding, we disavowed the
student’s argument that the surrounding circumstances and his state-of-mind should
be considered when determining if an object is a “weapon.” Specifically, we stated:
“While Student may have not intended to harm his girlfriend when he fired the pellet
gun in her direction . . . a pellet gun is intended to shoot plastic pellets at a relatively
high velocity and is capable of causing serious bodily injury.” Id. (emphasis added.)
               In our view, the principle to be extracted from Picone is that, when
deciding whether an object is a weapon, the inquiry must focus solely on the object in

      6
          See supra n.3.



                                             7
isolation (in a vacuum so to speak) and its inherent operational capabilities; that is,
what the object is intended to do in the practical and functional sense. Notably, the
analysis does not take into consideration external factors, such as the manner in
which the object was used by the student or the severity of the actual injury inflicted
on the victim. In point of fact, even though the student in Picone shot his girlfriend
with a plastic pellet in the leg and she suffered a relatively minor injury, this Court
deemed the pellet gun to be a weapon because, from a purely objective standpoint
dissociated from the facts of the case, a pellet gun is capable of causing serious bodily
injury when a pellet shot with a notable amount of velocity punctures an eye.
             Consequently, under Picone, it is the object, standing alone and in and of
itself, and not the conduct of the person using the object, that determines whether an
object is a weapon. This reading of Picone is in full accord with the language of Rule
#6. After all, Rule #6 prohibits the mere “possession” of a “weapon” and defines
what a “weapon” is. Tellingly, the rule does not contain any language defining a
“weapon” in relation to, or depending upon, the specifics of how an object – or any
kind of object for that matter – is utilized by the person wielding it. In other words, a
weapon is self-defined as a weapon for purposes of Rule #6, and the manner in which
a person uses an object cannot convert an otherwise non-weapon into a weapon.
             Theoretically, almost any item or object that is of notable weight or has
sharp edges possesses the capability of inflicting serious bodily injury. For instance,
a paper clip that is bent or even a ruler if applied with extreme force could puncture a
major artery and a heavy dictionary could cause blunt trauma to the head resulting in
a hematoma. But a paper clip, ruler, and a dictionary are not intended to be used in
this manner – their inherent and functional purposes in the schoolroom setting are to
fasten papers, measure distance, and provide definitions to words. On a qualitative



                                           8
level, then, a paper clip, ruler, and dictionary are very much different from a pellet
gun, which is designed and intended to shoot projectiles. From another vantage
point, the items expressly listed in Rule #6 as weapons may be used lawfully and not
as a weapon; e.g., a knife may be employed to dice food, a cutting tool to open
cardboard boxes, and a rifle to shoot clay discs. But when a student brings these
items onto the school premises, they are assuredly not used for such purposes and are
rightfully designated as weapons per se – or “traditional” weapons as the Picone
court put it – under Rule #6.
             From all of this, an apparent dichotomy emerges between what can be
dubbed traditional and non-traditional weapons and the question becomes whether
and/or where to draw a line.
             “The ancient maxim ‘noscitur a sociis’ summarizes the rule that the
meaning of words may be indicated or controlled by those words with which they are
associated. Words are known by the company they keep.”         Commonwealth ex rel.
Fisher v. Philip Morris, Inc., 4 A.3d 749, 756 n.9 (Pa. Cmwlth. 2010). The principle
of noscitur a sociis is applied to “avoid ascribing to one word a meaning so broad that
it is inconsistent with its accompanying words, thus giving unintended breadth to the
Acts of the [General Assembly].”       Gustafson v. Alloyd Co., 513 U.S. 561, 575
(1995). Pursuant to this rule, “the meaning of a doubtful word may be ascertained by
reference to the meaning of words associated with it.” Ford Motor Company v.
Unemployment Compensation Board of Review, 79 A.2d 121, 123 (Pa. Super. 1951).
             A related concept is that of ejusdem generis. “Under [the] doctrine
ejusdem generis (‘of the same kind or class’), where general words follow the
enumeration of particular classes of persons or things, the general words will be
construed as applicable only to persons or things of the same general nature or class



                                          9
as those enumerated.”         McClellan v. Health Maintenance Organization of
Pennsylvania, 686 A.2d 801, 806 (Pa. 1996). Stated in somewhat repetitive yet
different language, the rule of ejusdem generis instructs that “where general words
follow an enumeration of . . . words of a particular and specific meaning, such
general words are not to be construed in their widest extent, but are to be held as
applying only to . . . the same general kind or class as those specifically mentioned.”
Steele v. Statesman Insurance Company, 607 A.2d 742, 743 (Pa. 1992). This maxim
is codified conceptually in section 1903(b) of the Statutory Construction Act, which
provides: “General words shall be construed to take their meanings and be restricted
by preceding particular words.” 1 Pa.C.S. §1903(b).
             Upon review, we conclude that the doctrine of ejusdem generis carries
the day here and dictates the result. In its first clause, Rule #6 enumerates a particular
list of items (“knife, cutting instrument, cutting tool, explosive, mace, nunchaku,
firearm, shotgun, rifle”) and then sets forth in its second clause general items that
parallel, in a broader way, those previously mentioned items (“and any other tool,
instrument or implement capable of inflicting serious bodily injury”). Significantly,
the phrase “any other” is situated between Rule #6’s specific and general clauses,
which strongly advises that an ejusdem generis construction is warranted to limit the
meaning of the general and broad words located in the second clause to the nature
and kind of the words in the first clause. See also People v. Davis, 766 N.E.2d 641,
645 (Ill. 2002) (“The doctrine of ejusdem generis provides that when a statutory
clause specifically describes several classes of persons or things and then includes
‘other persons or things,’ the word ‘other’ is interpreted as meaning ‘other such
like.’”); Scally v. Pacific Gas & Electric Co., 23 Cal. App. 3d 806, 819 (Cal. Ct.
App., First Dist., 1972) (“The words ‘other’ or ‘any other’ following an enumeration



                                           10
of particular classes should be read therefore as other such like and to include only
others of like kind or character.”) (emphasis in original).
               For example, in Hoy v. Angelone, 720 A.2d 745 (Pa. 1998), the Supreme
Court determined whether punitive damages fell within the “any other” portion of this
statutory language from the Human Relations Act:7 “[T]he court shall enjoin the
respondent from engaging in such unlawful discriminatory practice and order
affirmative action which may include, but is not limited to, reinstatement or hiring of
employes, granting of back pay, or any other legal or equitable relief as the court
deems appropriate.” Id. at 748 (emphasis added; citation omitted). Ultimately, the
Supreme Court applied ejusdem generis and concluded that punitive damages did not
belong to the enumerated class of relief:

               Central to the Act is the mission to make persons whole for
               injuries suffered as a result of discrimination. Likewise, the
               examples of appropriate remedies offered by the statute are
               make-whole measures, i.e., reinstatement, hiring, and back
               pay. We believe that in the context of this statute,
               “affirmative action” is that action which serves to achieve
               the remedial goals of the Act. Thus, as used in the Act,
               affirmative action contemplates make whole measures and
               remedial action.

               Punitive damages are not consistent with this goal of
               achieving the remedial purposes of the statute and are not a
               make-whole remedy. Punitive damages are not awarded as
               an additional compensation but are purely penal in nature.
               As punitive damages are based on a defendant’s culpability,
               they are inconsistent with redressing injury. While punitive
               damages also serve to deter, simply put, we do not consider
               punitive damages to be consistent with the remedial nature
               of the Act. We believe that when interpreted in the context


      7
          Act of October 27, 1955, P.L. 744, as amended, 43 P.S. §§851-963.



                                                11
             of contemplated affirmative action, the phrase “any other
             legal or equitable relief” does not include punitive damages.
Id. at 749-50 (citations omitted). In terms of grammatical structure and phraseology,
the language at issue in Hoy is materially indistinguishable from that present in Rule
#6.
             A ejusdem generis construction is particularly necessary here, because if
it were not applied, there would be no need for the drafters to include the particular,
enumerated weapons in Rule #6, and this language would be rendered superfluous.
To give effect to the verbiage comprising the listed and specified weapons, these
weapons must be considered as shedding light upon – and informing our
understanding of – the objects cataloged in the second clause as the “any other”
weapons. See Commonwealth v. Gilmour Manufacturing Co., 822 A.2d 676, 679 (Pa.
2003) (stating that a “bedrock principle of statutory construction requires that a
statute be construed, if possible, to give effect to all its provisions, so that no
provision is mere surplusage.”) (citation and internal quotation marks omitted). The
end result is that the two clauses constituting Rule #6 must be read in tandem and
viewed, essentially, as a collective whole.
             Applying the interpretive doctrine of ejusdem generis to Rule #6, we
construe the terms “tool,” “instrument,” and “implement” with explicit reference to
the particular words that precede it (“knife, cutting instrument, cutting tool,
explosive, mace, nunchaku, firearm, shotgun, rifle”), all of which contain a metal
blade, discharge projectiles, or are otherwise traditional weapons that serve no
innocuous purpose when brought onto school grounds. While the pellet gun in
Picone can reasonably be viewed to resemble a “firearm” in that both discharge
projectiles, it is plain that a pencil is not characteristic of and does not belong to the
class of enumerated weapons. In other words, regardless of whether a pencil with a


                                              12
point is capable of inflicting serious bodily injury, a pencil is not a “tool,”
“instrument,” or “implement” for purposes of Rule #6 because these terms are
restricted in scope and meaning to only those objects that are similar or comparable to
the expressly-listed traditional weapons. See Steele, 607 A.2d at 743; 2A N. SINGER,
SUTHERLAND       ON   STATUTES    AND   STATUTORY CONSTRUCTION §47.17 (1991) (stating
that “the general words are construed to embrace only objects similar in nature to
those objects enumerated by the preceding specific words.”).8 Quite simply, a pencil
is no such object and it is difficult to fathom how one could forcefully argue that it is.
As a matter of common parlance, a pencil, instead, is an instrument whose intended,
primary use in the schoolroom is for “writing, drawing, or marking,” Webster’s Third
New International Dictionary, 1669 (Gove, ed. 1986), and we believe that any
reasonable person looking at a pencil situated on a desk would not associate it with a
“weapon,” akin to a knife, rifle, or explosive.
               In a statement that is not entirely clear, this Court in Picone seemingly
suggested that certain items, including a pencil, are not weapons. We said: “Student
argued that, if a ‘weapon’ is any object that is capable of inflicting serious bodily
injury, then scissors, pencils, neckties, shoelaces, belts and jewelry are ‘weapons;’
however, students who possess such items are not expelled.” Id. at 560 n.2. To the
extent that our statement in Picone is ambiguous, as recommending that either a

       8
          See also State v. Hearns, 961 So. 2d 211, 219 (Fla. 2007) (“[T]he general phrase ‘and any
other felony” . . . should be interpreted to include only offenses which [are] comparable to that of
the enumerated felonies.”); Scally, 23 Cal. App. 3d at 818-19 (interpreting the end portion of
statutory phrase, “If any fire originates from the operation or use of any engine, machine, barbecue,
incinerator, railroad rolling stock, chimney, or any other device which may kindle a fire,” to apply
only to devices of a character similar to those specifically enumerated and concluding that an
“electric powerline” does not fit within the class because the listed items “emit sparks, fire or flames
and in their ordinary use constitute a fire hazard” while an electric powerline does not) (emphasis in
original); cf. People v. Craig, 346 N.W.2d 66, 67-68 (Mich. Ct. App. 1983).



                                                  13
violation has not occurred or that a violation has taken place and discipline should not
be imposed, we clarify it today and hold that a pencil is not a weapon for purposes of
Rule #6 and also section 1317.2(g) of the School Code.
             The above conclusion and the applicability of ejusdem generis to Rule
#6 finds support by way of contrast to section 2301 of the Crimes Code, 18 Pa.C.S.
§2301. This provision of the Crimes Code defines “deadly weapon” as follows:

             [a]ny firearm, whether loaded or unloaded, or any device
             designed as a weapon and capable of producing death or
             serious bodily injury, or any other device or instrumentality
             which, in the manner in which it is used or intended to be
             used, is calculated or likely to produce death or serious
             bodily injury.
Id. (emphasis added.)
             Unlike the language in Rule #6, which is required by and modeled after
the School Code’s definition of “weapon,” section 2301 has verbiage (italicized
above) that creates an entirely new and distinct class of weapons. In contrast to the
two clauses in Rule #6, which must be read in reference to one another to truly
understand the other, this new class in section 2301 is completely divorced from the
preceding classes of weapons by independently bestowing on objects “deadly weapon
status on the basis of their use under the circumstances.” Commonwealth v. Scullin,
607 A.2d 750, 753 (Pa. Super. 1992). It is apparent, then, that the General Assembly
knows how to define a weapon through a sub-set classification that encompasses each
and every tangible object so long as a person uses that object in a manner that could
cause serious bodily injury. However, in devising the term “weapon” in section
1317.2(g) of the School Code, the General Assembly chose not to include the
language of section 2301, or language to that effect, nor did it amend the School




                                          14
Code to insert such language.9 It naturally and positively follows that the General
Assembly did not intend the definition of “weapon” in the School Code, and the
District’s implementation of it vis-à-vis Rule #6, to be so broad as to cover every
conceivable item that is capable of causing bodily harm.                      Instead, from these
precepts, it can be inferred that the General Assembly most likely intended to limit
the definition of “weapon” in the School Code and restrict the class of weapons to
only those certain items that bear a fair resemblance to the enumerated weapons.
Ultimately, this evidence of the General Assembly’s intent further supports
application of the ejusdem generis maxim and the conclusion that S.A. did not violate
Rule #6.10
               Finally, in ascertaining legislative intent, this Court must presume that
the General Assembly does not intend an unreasonable or absurd result.                           In re

       9
          On this note, the District’s reliance on case law interpreting this statutory section and
similar sections is severely misguided because every one of these cases evaluated the manner in
which a person used a relatively innocuous object to inflict (or attempt to inflict) bodily harm on
another person too. See the District’s brief at 23-24 (citing, inter alia, Commonwealth v. Roman,
714 A.2d 440, 443 (Pa. Super. 1998) (“[A]n egg is not inherently dangerous, but the manner in
which it was used made it a dangerous”); Commonwealth v. Nichols, 692 A.2d 181, 184-85 (Pa.
Super. 1997) (“A baseball bat, when swung at the head, can be a very deadly weapon”); Scullin, 607
A.2d at 753 (“Although deadly weapons are commonly items which one would traditionally think
of as dangerous (e.g., guns, knives, etc.), there are instances when items which normally are not
considered to be weapons can take on deadly status . . . . Although a tire iron is not traditionally
deemed a deadly weapon, it is an instrument which is likely to produce death or serious bodily
injury if used in a manner such as that used by appellee . . . . Thus, the tire iron used by appellee to
strike the victim became a deadly weapon at the moment appellee threw it in the direction of the
ultimate victim.”)).
       10
           See also State v. Larson, 365 P.3d 740, 744 (Wash. 2015) (“The statute plainly
criminalizes possession of certain tools, not actual or intended use. If the legislature had intended to
include use within the scope of the statute, it could have done so by including the word ‘used’ — as
it did with other criminal statutes dealing with tools . . . . Had the legislature wanted to . . .
criminalize intent to use a device to overcome a security system, it could have included specific
language to that end.”) (emphasis in original).



                                                  15
Adoption of RBF, 803 A.2d 1195, 1202 (Pa. 2002); see section 1922(1) of the
Statutory Construction Act, 1 Pa.C.S. §1922(1). To be sure, “the first principle of
statutory construction is that courts will not interpret legislative enactments in a
manner which imputes absurdity to the legislative enactment.” Bowser v. Blom, 807
A.2d 830, 835 (Pa. 2002) (citation omitted). As previously explained, under Rule #6,
a student does not have to actually use a “weapon,” but just possess or bring the
weapon onto school property, in order to contravene the rule and be subjected to
expulsion for one year. If this Court were to construe “weapon” to include the mere
possession of a pencil, then a classroom full of students taking a multiple choice
exam would all be in violation of Rule #6 and, eventually, there would be no students
in attendance at the school. Obviously, this result is patently unreasonable and
absurd. Because we can interpret Rule #6 in a way that avoids such a result, while
still paying faithful homage to the rule’s plain language, we will – or rather, must –
do so pursuant to the principles of statutory interpretation.
                Therefore, although S.A.’s conduct is reprehensible, the trial court was
correct in concluding that S.A. did not possess a weapon, as that term is defined by
Rule #6.11


                                           Conclusion
                Presumably, the District could have disciplined S.A. for assault pursuant
to some other rule in the District’s Code of Student Conduct. Here, however, the
District made a reach too far when it sought to expel S.A. for possessing a “weapon”
under Rule #6. Based on the above analysis, different language is needed for Rule #6
to include a pencil within the definition of a weapon – language that is not related or

      11
           Due to our disposition, we need not address S.A.’s other arguments.



                                                 16
made in reference to (“and any other”) a preceding list of specific items that are not
remotely comparable to a pencil. Accordingly, having determined that possession of
a pencil is not equivalent to possession of a weapon and that S.A. did not run afoul of
Rule #6, we affirm the trial court’s order.




                                              ________________________________
                                              PATRICIA A. McCULLOUGH, Judge




                                              17
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


S.A., a minor, by her father           :
H.O.                                   :
                                       :    No. 1590 C.D. 2016
             v.                        :
                                       :
Pittsburgh Public School District,     :
                   Appellant           :


                                     ORDER


             AND NOW, this 1st day of May, 2017, the August 29, 2016 order of
the Court of Common Pleas of Allegheny County is hereby affirmed.



                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge